Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-21 are presented for examination.

DETAILED ACTION
Claim Rejections - 35 USC § 102
      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claims 1-6, 9, 11 /are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fujioka et.al.(U.S Patent Application Publication 2001/0043493; hereinafter “Fujioka”; Reference cited as prior art in previous office action].

Regarding claim 1 Fujioka discloses, a semiconductor device comprising: 
an operation period signal generation circuit[ “The low power entry circuit 14”, Fig.3] configured to generate an operation period signal[ “ULP”, Fig.3] based on a power-down entry signal [ “STTCRX”, Fig.3] and a reset signal[ “CE2”, Fig.3]  “The low power entry circuit 14 receives the start signal STTCRX and the CE2 signal and activates a low power signal ULP.”, 0104; “The CE2 signal functions as a reset signal to inactivate a predetermined internal circuit in the main circuit unit 20 when at the low level. “, 0102; 0128; “..The exterior controller turns the CE2 signal to the low level when the DRAM enters the low power consumption mode (FIG. 7(d)). The low power entry circuit 14 activates the ULP signal (to the high level) in response to the fall of the CE2 signal when the STTCRX signal is at the high level (FIG. 7(e))”, 0129; (Based on the STTCRX and CE2 signals the low power entry circuit activates / deactivates the ULP to control the operation of the memory device. Hence the Low power entry circuit corresponds to the operation period signal generation circuit and the ULP signal corresponds to the operation period signal)]; and 
         a power switch control signal generation circuit t[“In the low power consumption mode, the switch in the low-pass filter 22 is switched off and the power supply voltage VDD is not supplied to the reference voltage generator 24 so that the current is not consumed”, 0106]configured to generate a power switch control signal for controlling supply of a power supply voltage to a logic circuit, which performs a reset operation[0028;0102; “In response to the high level of the ULP signal, the low-pass filter 22 of the internal voltage generator 18 stops the supply of the power supply voltage to the reference voltage generator 24 and instead supplies the ground voltage VSS from the VSS supplying circuit 36…”, 0130-0131; “.. In response to the inactivation of the ULP signal, the low-pass filter 22 supplies the power supply voltage VDD to the reference voltage generator 24… “, 0132; (i.e a signal generated by the low pass filter circuit to control the internal voltages corresponds to the power switch control signal. The internal voltage generator has the logic to perform a reset operation based on the power supply voltage and the internal voltages generated. Examiner interprets all the components excluding the VFC22 of Fig.3 as the logic circuit/ internal voltage generator circuit.  )] based on the reset signal and the operation period signal when a power-down mode is activated [0028; “the low power entry circuit 14 activates the ULP signal (to the high level) in response to the fall of the CE2 signal...” 0129; 0130-0132;”  ...Therefore, when the low power consumption mode shifts to the normal operating mode, the internal circuit can be reliably reset, which prevents malfunction of the internal circuit. “, 0037; 0175 (i.e. the low power consumption mode is activated/ entered based on the ULP/ operation period signal and CE2/ reset signal)].
      Regarding claim 2, Fujioka discloses, wherein the power-down entry signal is generated when a power-down command is generated to activate the power-down mode [“...enters the low power consumption mode… in response to the fall of the CE2 signal when the STTCRX signal is at the high level.”, 0129; “an entry command for the entry into the low power consumption mode.  In this embodiment, the DRAM enters the low power consumption mode by turning the /CE1 signal to the low level a predetermined time after turning the CE2 signal to the low level. “, 0174] or the reset signal is generated to perform the reset operation, and wherein the reset operation activates the power-down mode [0174-0176].  
    Regarding claim 3, Fujioka discloses wherein the power-down command is generated by decoding a command [0174; “The entry circuit enters the device into the low power consumption mode when it recognizes the states of the control signals as low power consumption commands.  Therefore, the device can enter the low power 
consumption mode by the command input”, 0029].

       Regarding claim 5, Fujioka discloses, wherein the operation period signal generation circuit generates the operation period signal to exit the power-down mode when a level transition of a chip selection signal occurs [0129; “The entry circuit exits the device from the low power consumption mode when the levels of the control signals indicate exit of the low power consumption mode.”, 0032;” .. In response to the high level of the CE2 signal, the low power entry circuit 14 inactivates the ULP signal (to the low level) (FIG. 7(g))... 0132; “When the low power consumption mode is released, the CE1X signal is first turned to the high level (FIG. 13(j)).  The Combinational circuit 60 receives the high level of the CE1X signal to turn the node ND3 to the high level (FIG. 13(k)) and the ULP signal to the low level (FIG. 13(l))...” 0178; Fig.7]. 
Regarding claim 6, Fujioka discloses, wherein the operation period signal has a first logic level when the power-down entry signal is generated or the reset signal is generated [“...the ULP signal (to the high level) ..”, 0129]; and
 wherein the operation period signal has a second logic level when a level transition of the chip selection signal occurs after the reset signal is generated [“...the ULP signal to the low level...” 0178].  


Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka

Regarding  claims 7 , 8 Fujioka discloses wherein the power switch control signal generation circuit generates the power switch control signal for interrupting supply of the power supply voltage when the semiconductor device enters the power-down mode[0129-0131] by a power-down command [ 0174]. However Fujioka  does not expressly disclose a power-down command after a mode register write command is generated(as recited in claim 7) , wherein the mode register write command is generated by decoding a command( as recited in claim 8).


Regarding claim 9, Fujioka discloses  wherein the power switch control signal generation circuit generates the power switch control signal for interrupting supply of the power supply voltage when the semiconductor device enters the power-down mode [0129-0131after an external control signal is inputted [0029;0174].  

Regarding claim 11, Fujioki discloses,  wherein the power switch control signal generation circuit generates the power switch control signal for maintaining supply of the power supply voltage[0130; “..However, the boost voltage VPP and the internal supply voltage VII are changed into the power supply voltage VDD .”, 0131; “In the low power consumption mode, the boost voltage VPP and the internal supply voltage VII, and the substrate voltage VBB and the precharging voltage VPR are set at the power supply voltage VDD and the ground voltage VSS, respectively.  Therefore, the internal circuit of the main circuit unit 20 can be prevented from having the leak path thereby to reduce the power consumption”, 0155; (i.e. the internal voltage generator circuit generating a power switch control signal to maintaining the power supply voltage to the main circuit in low power consumption mode) when the reset signal is generated to activate the power-down mode [0102; 0128-0129].  

  Claims 10, 12-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Fujioka  as applied to claim 1, further in view of  Kim (U.S Patent Application Publication 2005/0117402).
Regarding claim 10, Fujioka discloses the limitations outlined in claim 1.  
However Fujioka does not expressly disclose a power-down control signal generation circuit configured to generate a power-down control signal for inactivating a buffer circuit in the power-down mode and configured to generate the power-down control signal for activating the buffer circuit when the power-down mode terminates.  
In the same field of endeavor (e.g. unnecessary current consumption and erroneous operation of the address input buffer is prevented during the power-down mode of the semiconductor device), Kim teaches,
a power-down control signal generation circuit configured to generate a power-down control signal for inactivating a buffer circuit in the power-down mode [“The power down signal pwdn is activated in a logic high level when a chip enters a power down mode. “, 0033; “The controlling unit 20 includes a NAND gate I4 receiving the refresh signal ref and the bank active signal bank_act, ..the power down signal pwdn and outputting the bias control signal bias_ctrl (i.e  the control circuit generating a bias control signal to disable or  / enable the buffer circuit) ;  “Referring to Table 1, in an `A` case, that is, when the power down signal pwdn is activated in a logic high level, the 
  and configured to generate the power-down control signal for activating the buffer circuit when the power-down mode terminates[0011;”When the power down signal pwdn is inactivated in a logic low level and the refresh signal ref and the bank active signal bank_act become a logic low level and a logic high level, respectively, as a `C` case, the bias control signal bias_ctrl is activated in a logic high level, so that the bias NMOS transistor M21 is turned on to thereby enable the address input buffer and the PMOS transistors M26 and M27 are turned off.  Read and write operations correspond to the `C` case”, 0037].
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujioka with Kim. Kim’s teaching of implementing an address input buffer of a differential amplification type in a semiconductor memory device controlling the current consumption of the address input buffer in power-down mode will substantially improve Fujioka’s system by  prevent erroneous operation during initialization and unnecessary current consumption in low power mode. 
Regarding claims 12, 18, Fujioka discloses a semiconductor device comprising:   
a power switch control signal generation circuit[“In the low power consumption mode, the switch in the low-pass filter 22 is switched off and the power supply voltage VDD is not supplied to the reference voltage generator 24 so that the current is not consumed”, 0106] configured to generate a power switch control signal for maintaining supply of a power supply voltage  to a logic circuit, [ “In response to the high level of the ULP signal, the low-pass filter 22 of the internal voltage generator 18 stops the supply of the power supply voltage to the reference voltage generator 24 and instead supplies the ground voltage VSS from the VSS supplying circuit 36…”, 0130; “..However, the boost voltage VPP and the internal supply voltage VII are changed into the power supply voltage VDD by the VSS supplying circuit 36, and the substrate voltage VBB and the precharging circuit VPR are changed into the ground voltage VSS by the VSS supplying circuit 36. Therefore, the internal circuit of the main circuit unit 20 is prevented from having a leak path”, 0131 ;( i.e maintaining the power supply voltage of the internal voltage generator circuit); “... In response to the inactivation of the ULP signal, the low-pass filter 22 supplies the power supply voltage VDD to the reference voltage generator 24… “, 0132; (i.e a signal generated by the low pass filter circuit to control the internal voltages corresponds to the power switch control signal. The internal voltage generator has the logic to perform a reset operation based on the power supply voltage and the internal voltages generated. Examiner interprets all the components excluding the VFC22 of Fig.3 as the logic circuit/ internal voltage generator circuit)], which performs the reset operation [0028; 0102], when the reset operation is performed to activate a power-down mode [0128-0129] 
However Fujioki does not expressly disclose a power-down control signal generation circuit configured to  generate a power-down control signal for inactivating a 
In the same field of endeavor (e.g. unnecessary current consumption and erroneous operation of the address input buffer is prevented during the power-down mode of the semiconductor device), Kim teaches,
a power-down control signal generation circuit configured to generate a power-down control signal for inactivating a buffer circuit in the power-down mode [“The power down signal pwdn is activated in a logic high level when a chip enters a power down mode. “, 0033; “The controlling unit 20 includes a NAND gate I4 receiving the refresh signal ref and the bank active signal bank_act, ..the power down signal pwdn and outputting the bias control signal bias_ctrl (i.e  the control circuit generating a bias control signal to disable or  / enable the buffer circuit) ;  “Referring to Table 1, in an `A` case, that is, when the power down signal pwdn is activated in a logic high level, the bias control signal bias_ctrl outputted from the controlling unit 20 is inactivated in a logic low level regardless of the refresh signal ref and the bank active signal bank_act to thereby turn off the bias NMOS transistor M21, so that the address input buffer is disabled.  … when the chip enters the power down mode, the address input buffer is disabled.  ...” 0035] 
  and configured to generate the power-down control signal for activating the buffer circuit when the power-down mode terminates[ 0011;”When the power down signal pwdn is inactivated in a logic low level and the refresh signal ref and the bank active signal bank_act become a logic low level and a logic high level, respectively, as a `C` case, the bias control signal bias_ctrl is activated in a logic high level, so that the 
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujioka with Kim. Kim’s teaching of implementing an address input buffer of a differential amplification type in a semiconductor memory device controlling the current consumption of the address input buffer in power-down mode will substantially improve Fujioka’s system by  prevent erroneous operation during initialization and unnecessary current consumption in low power mode. 
Regarding  claims 13, 21, Fujioka discloses wherein the power switch control signal generation circuit generates the power switch control signal for interrupting supply of the power supply voltage when the semiconductor device enters the power-down mode[0129-0131] by a power-down command [ 0174]. However Fujioka does not expressly disclose a power-down command after a mode register write command is generated.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fujioka to generate a power-down command after a mode register write command is generated as Fujioka discloses entering the low power consumption mode by a command input and recognizing the command  based on the states of the control signals[0029], i.e command   is decoded to recognize the states of the control signals to prevent leakage and reduce power consumption in the low power mode[0130-0131]. 
prevent the ULP signal from being activated due to the malfunctioning of the low power entry circuit 14 when the power supply is switched on.  “, 0128; “ULP”, Fig.3; (i.e. low-level ULP signal)] and an inverted operation period signal [“The low power entry circuit 14 activates the ULP signal (to the high level)...”0129]  based on a power-down entry signal[ “STTCRX”, Fig.3] and a reset signal [“CE2”, Fig.3; 0102;0104; (based on the STTCRX and CE2 signals the low power entry circuit activates / deactivates the ULP to control the operation of the memory device)],
      wherein the power switch control signal generation circuit generates the power switch control signal based on the inverted operation period signal [“In response to the high level of the ULP signal, the low-pass filter 22 of the internal voltage generator 18 stops the supply of the power supply voltage to the reference voltage generator 24 and instead supplies the ground voltage VSS from the VSS supplying circuit 36…”, 0130-0131; ( i.e. in response to the inverted / high level ULP signal,  a signal is generated  to stop the supply of the power supply voltage. Hence that signal corresponds to the power switch control signal].  
       Regarding claim 15, Fujioka discloses wherein the power-down entry signal is generated when a power-down command is generated to activate the power-down mode [“...enters the low power consumption mode… in response to the fall of the CE2 or the reset signal is generated, and wherein the reset signal is generated to perform the reset operation to activate the power-down mode [0174-0176].  
      Regarding claim 16, Fujioka discloses, wherein the operation period signal generation circuit generates the operation period signal to exit the power-down mode when a level transition of a chip selection signal occurs [0129; “The entry circuit exits the device from the low power consumption mode when the levels of the control signals indicate exit of the low power consumption mode.”, 0032;” .. In response to the high level of the CE2 signal, the low power entry circuit 14 inactivates the ULP signal (to the low level) (FIG. 7(g))... 0132; “When the low power consumption mode is released, the CE1X signal is first turned to the high level (FIG. 13(j)).  The Combinational circuit 60 receives the high level of the CE1X signal to turn the node ND3 to the high level (FIG. 13(k)) and the ULP signal to the low level (FIG. 13(l))...” 0178; Fig.7]. 
Regarding claim 17, wherein the operation period signal has a first logic level when the power-down entry signal is generated or the reset signal is generated [“...the ULP signal (to the high level) .”, 0129]; and 
wherein the operation period signal has a second logic level when a level transition of the chip selection signal occurs after the reset signal is generated [“...the ULP signal to the low level...” 0178].  
or a power-down command is generated [0174].  
Regarding claim 20, Fujioka discloses, wherein the power-down mode terminates when the reset operation ends and a level transition of a chip selection signal occurs [0032; 0129; 0132; 0178; Fig.7].  



Response to Arguments
   Applicant's arguments filed on 03/08/2021 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substance that: 
       
         A.  Regarding claims 1, 12, 18 “The reference voltage generate 24 in Fujioka does not correspond to the claimed logic circuit in that the reference voltage generator 24 operates regardless of the reset operation”
[Applicant’s remarks Pages 7-8]
   

      The examiner respectfully traverses applicant’s arguments for the following reasons:



As to Point A: 
     Regarding claim 1 , Fujioka discloses a semiconductor memory device entering a low power consumption mode  and inactivating an internal voltage generator circuit based on a reset signal ( CE2) and an operation period signal(ULP) generated by the  low power entry circuit [0102;0104;Fig.3], Further the internal voltage generator circuit as illustrated in Fig.3 performs the reset operation of the memory device to enter a low power mode  when the power supply voltage supplied to it is stopped [0128-0129; 0130-0132; 0175] by controlling the reference voltages and the internal voltages generated  i.e .the internal voltage generator has the logic to perform a reset operation to activate the low power/ power-down mode  or exit the low power mode, based on the  power supply voltage supplied to the internal voltage generator corresponding to the levels of the  reset signal and operation period signal.
   Examiner interprets all the components of internal voltage generator 18 of Fig.3 except VFC22 as the logic circuit (internal voltage generator circuit).  

In light of these teachings Fujioka teaches “a power switch control signal generation circuit configured to generate a power switch control signal for controlling supply of a power supply voltage to a logic circuit, which performs a reset operation”, to the extent the limitations are claimed.



Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara et al., U.S Patent Application Publication 2005/0283572, teaches a semiconductor integrated circuit having a DRAM (Dynamic Random Access Memory) and power-saving control method thereof. 
  
Poisner al., U.S Patent7, 093,115, teaches a method and apparatus for detecting an interruption in memory initialization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/Examiner, Art Unit 2187